                 Case 4:14-cv-02543-CKJ Document 183 Filed 03/19/19 Page 1 of 1
                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ARIZONA

                           CIVIL MINUTES – GENERAL (Tucson Division)

Date: March 19, 2019

Civil Case No. CV 14-2543-CKJ

Title:     Clark v. Tucson, City of


Present:                              Hon. Cindy K. Jorgenson


Deputy                                                  Court
Clerk: Sandra G. Fuller                                 Reporter: Erica R. McQuillen

ATTORNEY FOR PLAINTIFF:                                 ATTORNEYS FOR DEFENDANTS:

Jeffrey Jacobson                                        Michelle Saavedra, Renee Waters



PROCEEDINGS:             X Open Court       Chambers        Other

   1. Defendant’s oral request to renew their summary judgment motion is denied.

   2. The Court and counsel discuss various pre-trial issues, including: juror questionnaires, jury
      instructions, number of witnesses, exhibits, and length of trial. Counsel will submit proposed
      preliminary jury instructions regarding the elements of the claims by March 26, 2019.

   3. Defendant City of Tucson’s Motion to Disclose For Attorney’s Eyes Only (Doc. 181) is granted.

   4. Defendant orally requested permission for a witness to appear via videoconferencing. [Defendant
      formally filed a motion on that issue on March 20, 2019. (Doc. 182)].
LATER IN CHAMBERS:
   5. Defendant’s Motion For Leave to Allow Live Testimony Via Videoconferencing (Doc. 182) is
      granted.
                                                                Motion in Limine Hearing: 49 minutes
                                                            (2:53 p.m. – 3:42 p.m.)



                                              Page 1 of 1
